Citation Nr: 0410265	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  99-06 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard F. Curley, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement to 
service connection for PTSD for failure to submit new and material 
evidence.  The veteran perfected an appeal of this determination.  
In July 2001, the Board remanded the case to the RO for additional 
evidentiary and procedural development.  Thereafter, the RO 
confirmed its denial and returned the case to the Board.  In 
November 2002, the Board found that evidence which was new and 
material to the claim for service connection for PTSD had been 
submitted and reopened the claim for de novo review.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)) which was 
then in effect, the Board undertook additional development of the 
aforementioned issue in a memorandum dated November 2002, in which 
outstanding medical and service records pertinent to the claim 
were to be obtained and associated with the evidence.  

During the course of this appeal, however, the case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003), was decided by the United 
States Court of Appeals for the Federal Circuit (hereinafter "the 
Federal Circuit").  In its decision, the Federal Circuit 
determined that regulation 38 C.F.R. § 19.9(a)(2) was invalid 
because it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction (i.e., the RO) for initial consideration of the 
evidence and without having to obtain the appellant's waiver, 
contrary to controlling statutes.  To comply with the decision of 
the Federal Circuit, the Board remanded the case to the RO in 
September 2003 for development in order to circumvent commission 
of any procedural defects.  This development was duly carried out 
by the RO and thereafter, in a January 2004 rating 
decision/Supplemental Statement of the Case, the RO reviewed all 
the new evidence obtained and confirmed the denial of the claim 
for service connection for PTSD.  The case was returned to the 
Board in March 2004 and the veteran now continues his appeal.


FINDINGS OF FACT

1.  The veteran served in Vietnam with the United States Army in 
Troop C and Troop D of the 2nd Squadron, 17th Cavalry, 101st 
Airborne Division (Airmobile) from August 1970 to September 1971.

2.  The veteran's claimed in-service stressor of being in a 
frontline area of operations during a period of intense enemy 
activity where he was exposed to incoming enemy small arms fire is 
sufficiently verified and credible; competent evidence of record 
shows a medical link between this claimed in-service stressor and 
his current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's PTSD was incurred in military service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
veteran and his representative of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  VA also has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Because the claim is being granted in 
full, the notification and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 have been fully satisfied.

Factual Background and Analysis

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from disease or 
injury, incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  

Service connection for PTSD requires medical evidence establishing 
a diagnosis of the condition in accordance with 38 C.F.R. §  
4.125(a) (2003); a link, established by medical evidence, between 
current symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner of war under the 
provisions of 38 C.F.R. § 3.1(y) (2003), and the claimed stressor 
is related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).  

If the veteran did not engage in combat with the enemy, his own 
testimony by itself is not sufficient to establish the incurrence 
of a stressor; rather, there must be service records or other 
credible supporting evidence to corroborate his testimony.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. 
App. 283 (1994).

The veteran's private and VA medical records and a witness 
statement from his prior employer indicate that he began receiving 
treatment for psychiatric problems approximately in 1992.   In 
1996, he was diagnosed with PTSD linked to his accounts of being 
exposed to combat-related stressors during military service in 
Vietnam.  Medical reports thereafter show that he received 
treatment on several occasions for PTSD.

The veteran's is currently service-connected for scars of his 
face, axilla and back which his service medical records indicate 
were due to recurring episode of skin boils and sebaceous cysts 
during active duty.  Although VA medical records show that the 
veteran claimed his back scars were the result of shell fragment 
wounds, there is no objective evidence in his service medical 
records that supports his account and his military records do not 
show that he was ever awarded the Purple Heart Medal for wounds 
sustained in combat.

The medical evidence links the veteran's diagnosis of PTSD to the 
following alleged stressors:

(1.)  The veteran reported that while he was in Vietnam, he 
witnessed an unidentified fellow soldier who was standing several 
feet away from him accidentally drop an activated hand grenade.  
The grenade detonated and killed the soldier.  The veteran 
expressed horror at having to witness blood and body parts in the 
aftermath of the explosion.

(2.)  The veteran reported that while he was in Vietnam serving 
with the 101st Airborne  Division, he was stationed in the 
frontlines and was exposed to incoming enemy fire on a daily basis 
and that he experienced several near misses from exploding enemy 
artillery hitting nearby.  He stated that he witnessed the deaths 
of other soldiers in combat and regularly heard the sounds of 
bullets "zinging" by very close to him.

(3.)  The veteran identified three men whom he knew personally 
while serving in Troop C of the 2nd Squadron, 17th Cavalry, 101st 
Airborne Division (Airmobile) who were killed in action in 
Vietnam.  According to his account, he knew a "Sergeant [redacted]" 
who was killed in November 1970; a "Captain [redacted]" who was killed 
in December 1970 and a "Captain [redacted]" who was killed in 
August 1971.

The veteran's service medical records contain no mention of being 
treated for any combat-related wounds or injuries.  His DA 20 
service personnel records show that he served throughout his 
entire period of active duty as a clerk and do not indicate that 
he ever served as an infantryman or in a combat-related Military 
Occupational Specialty (MOS).  His records show that he received 
the Vietnam Service Medal, but there are no military decorations 
in his record that indicate actual participation in combat.  
According to his records, he served in Vietnam from August 1970 to 
September 1971, during which time he was attached to Troop C of 
the 2nd Squadron, 17th Cavalry, 101st Airborne Division 
(Airmobile) from August 1970 to June 1971.  Thereafter, he was 
assigned to Troop D of the 2nd Squadron, 17th Cavalry, 101st 
Airborne Division (Airmobile) from  June 1971 to August 1971.

Although the veteran was given an honorable discharge from active 
duty, his personnel records include Article 15 reports showing 
that he was disciplined on several occasions for neglecting his 
assigned duties and that he was not recommended for reenlistment 
at the end of his obligated enlistment period.  These records are 
noteworthy, however, for showing that he was stationed at "Phu Bai 
Combat Base" in April - May 1971, where he was assigned to serve 
on interior guard duty, and also at "Khe Sanh Combat Base" in 
February - March 1971.  This corroborates the veteran's personal 
testimony that he was, in fact, stationed at the aforementioned 
locations and exposed to combat activity, as presented at personal 
hearings held in November 1998 before an RO Hearing Officer, and 
at a hearing held in February 2001 before the undersigned Member 
of the Board sitting at Washington, D.C.

Pursuant to his claim, VA contacted the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
obtained copies of the military history of the 17th Cavalry, 101st 
Airborne Division (Airmobile) for the period that the veteran was 
attached to this unit.  These records show do not contain any 
mention of the alleged incident in which a soldier accidentally 
died as a result of mishandling a grenade.  According to USASCRUR, 
the United States Army casualty files did not list a "Captain 
[redacted]" as being killed in action.  Although several 
casualties with the surname "[redacted]" and "[redacted]" were listed, 
these deaths did not occur around the timeframe reported by the 
veteran.  However, the military history of the 17th Cavalry, 101st 
Airborne Division, shows, in pertinent part, that in May 1971 
Troop C was stationed at Phu Bai in the vicinity of the A Shau 
airstrip.  The historical report stated that Troop C came under 
heavy enemy fire during this time.  The records contain the 
following entry:

"Large amounts of small arms and 51 (caliber machine gun) fire 
were recieved [sic] as activity around the strip greatly 
increased.  Although airstrikes and heavy artillery were employed 
daily, the area remained very hot.  Continued emphasis is being 
placed on this area as one of possible enemy buildup or an 
infiltration terminal."

While we acknowledge that the veteran's MOS as a clerk shows that 
he was not a designated combatant, his disciplinary reports do 
indicate that he was assigned to serve on interior guard duty 
while stationed at Phu Bai Combat Base in April - May 1971.  His 
service records establish that during that time he was attached to 
Troop C of the 2nd Squadron, 17th Cavalry, 101st Airborne Division 
(Airmobile)).  According to the official military history of this 
unit, Troop C operated in an area of heavy enemy activity in May 
1971 while stationed at Phu Bai Combat Base in the vicinity of the 
A Shau airstrip.  The pertinent excerpts from the unit's military 
history shows that during this time Troop C was subjected to a 
period of intense and sustained enemy attacks with small arms and 
machine gun fire.  This corroborates the veteran's accounts of 
serving with the 101st Airborne  Division in the frontlines, being 
exposed to incoming enemy fire on a daily basis and regularly 
hearing the sounds of bullets "zinging" by very close to him.  

We note that in the case of Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans Claims 
(Court) issued a decision regarding service connection for PTSD, 
in which the claimant in that case alleged that he was exposed to 
rocket attacks and the official unit records confirmed that the 
claimant's unit was exposed to rocket fire.  The Court held that, 
"Although the unit records do not specifically state that the 
veteran was present during the rocket attacks, the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed to 
the attacks."  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).  

In view of the evidence of record and the Court's reasoning in 
Pentecost, we find that it is likely that the veteran in the 
present appeal was exposed to enemy fire while stationed with 
Troop C at Phu Bai Combat Base in Vietnam.  The evidence tends to 
show that the veteran's stated stressor of being subjected to 
enemy small arms fire while stationed in a frontline area is a 
true and actual event to which he was present as a witness and 
participant during his period of active military service.  The 
medical evidence also links this stressor to his PTSD diagnosis.  
Therefore, resolving all doubt in the veteran's favor, we find 
that the evidence supports his claim of entitlement to service 
connection for PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  His appeal is therefore granted.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



